Exhibit (n)(4) under Form N-1A Exhibit 99 under Item 601/Reg. S-K CLASS A SHARES EXHIBIT TO MULTIPLE CLASS PLAN (REVISED 1/31/11) 1.Separate Arrangement And Expense Allocation For purposes of Rule 18f-3 under the Act, the basic distribution and shareholder servicing arrangement of the Class A Shares will consist of sales and shareholder servicing by financial intermediaries in consideration of the payment of a portion of the applicable sales load (“dealer reallowance”)and a shareholder service fee. When indicated on the Schedule to this Exhibit, the principal underwriter and financial intermediaries may also receive payments for distribution and/or administrative services under a 12b-1 Plan. In connection with this basic arrangement, Class A Shares will bear the following fees and expenses: Fees and Expenses Maximum Amount Allocated Class A Shares Sales Load Up to 5.5% of the public offering price Contingent Deferred Sales Charge ("CDSC") 0.00% Shareholder Service Fee Up to 25 basis points (0.25%) of the average daily net asset value 12b-1 Fee As set forth in the attached Schedule Redemption Fee As set forth in the attached Schedule Other Expenses Itemized expenses incurred by the Fund with respect to holders of Class A Shares as described in Section 3 of the Plan 2.Conversion and Exchange Privileges For purposes of Rule 18f-3, Class A Shares have the following conversion rights and exchange privileges at the election of the shareholder: Conversion Rights: At the election of the shareholder, Class A Shares may be converted into Institutional Shares or Institutional Service Shares. Exchange Privilege: Class A Shares may be exchanged for Class A Shares of any other Fund In any exchange, the shareholder shall receive shares having the same aggregate net asset value as the shares surrendered.Exchanges to any other Class shall be treated in the same manner as a redemption and purchase. 3.Exceptions to Basic Arrangements For purposes of Rules 22d-1 and 6c-10 under the Act, unless otherwise specified on the Schedule to this Exhibit, the scheduled variations in sales loads and contingent deferred sales charges are as follows: (A)BASIC SALES LOAD SCHEDULE The basic schedule of sales loads for Class A Shares of Funds so designated on the Schedule to this Exhibit is as follows: Purchase Amount Sales Load as a Percentage of Public Offering Price Less than $50,000 5.50% $50,000 but less than $100,000 4.50% $100,000 but less than $250,000 3.75% $250,000 but less than $500,000 2.50% $500,000 but less than $1 million 2.00% $1 million or greater 0.00% (B)FIXED INCOME SALES LOAD SCHEDULE The schedule of sales loads for Class A Shares of Funds so designated on the Schedule to this Exhibit is as follows: Purchase Amount Sales Charge as a Percentage of Public Offering Price Less than $100,000 4.50% $100,000 but less than $250,000 3.75% $250,000 but less than $500,000 2.50% $500,000 but less than $1 million 2.00% $1 million or greater 0.00% (C)MODIFIED FIXED INCOME SALES LOAD SCHEDULE The schedule of sales loads for Class A Shares of Funds so designated on the Schedule to this Exhibit is as follows: Purchase Amount Sales Charge as a Percentage of Public Offering Price Less than $250,000 1.00% $250,000 or greater 0.00% (D)MONEY MARKET LOAD SCHEDULE The Schedule of sales loads for Class A Shares of Funds so designated on the Schedule to this Exhibit is as follows: Purchase Amount Sales Charge as a Percentage of Public Offering Price All purchases 0.00% (E)ULTRASHORT BOND LOAD SCHEDULE The Schedule of sales loads for Class A Shares of Funds so designated on the Schedule to this Exhibit is as follows: Purchase Amount Sales Charge as a Percentage of Public Offering Price Less than $50,000 2.00% $50,000 but less than $100,000 1.75% $100,000 but less than $250,000 1.50% $250,000 + 0.00% (F)"LARGE TICKET" PURCHASES Unless otherwise indicated on the Schedule to this Exhibit, a financial intermediary that places an order to purchase $1,000,000 or more of Class A Shares shall receive from the principal underwriter an advance commission equal to 75 basis points (0.75%) of the public offering price. In such event, notwithstanding anything to the contrary in the Plan or this Exhibit, such Class A Shares shall be subject to a contingent deferred sales charge upon redemption within 24 months of purchase equal to 75 basis points (0.75%) of the lesser of (x) the purchase price of the Class A Shares or (y) the redemption price of the Class A Shares. Any contingent deferred sales charge received upon redemption of Class A Shares shall be paid to the principal underwriter in consideration of the advance commission. (G)REDUCING OR ELIMINATING THE SALES LOAD Contingent upon notification to the Fund’s principal underwriter or transfer agent, in applying the exceptions set forth in this Section 3, the purchase amount shall take into account: · Discounts achieved by combining concurrent purchases of and/or current investment in Class A, Class B, Class C, Class F, and Class R Shares, made or held by (or on behalf of) the investor, the investor’s spouse, and the investor’s children under age 21 (regardless of whether the purchases or investments are made or held directly or through an investment professional or through a single-participant retirement account); provided that such purchases and investments can be linked using tax identification numbers (TINs), social security numbers (SSNs), or Broker Identification Numbers (BINs); and · Letters of intent to purchase a certain amount of Class A Shares within a thirteen month period. (H)WAIVER OF SALES LOAD Contingent upon notification to the Fund’s principal underwriter or transfer agent, no sales load shall be assessed on purchases of Class A Shares made: · within 120 days of redeeming shares of an equal or greater amount; · through a financial intermediary that did not receive a dealer reallowance on the purchase; · with reinvested dividends or capital gains; · by shareholders who originally became shareholders of a Fund pursuant to the terms of an agreement and plan of reorganization which permits the shareholders to acquire shares at net asset value; · by Federated Life Members (Federated shareholders who originally were issued shares through the "Liberty Account", which was an account for the Liberty Family of Funds on February 28, 1987, or who invested through an affinity group prior to August 1, 1987, into the Liberty Account); · by Directors, Trustees, employees, former employees and sales representatives of the Fund, the Adviser, the principal underwriter and their affiliates, employees of any investment professional that sells Shares according to a sales agreement with the principal underwriter, by the immediate family members of the above persons, and by trusts, pension or profit-sharing plans for the above persons; and · pursuant to the exchange privilege. (I)WAIVER OF CONTINGENT DEFFERED SALES CHARGE ON LARGE-TICKET PURCHASES Contingent upon notification to the Fund’s principal underwriter or transfer agent, the 75 basis point (0.75%) CDSC applicable in connection with the “large-ticket” purchase program described above, will not be imposed on redemptions: · Following the death of the last surviving shareholder or post-purchase disability, as defined in Section72(m)(7) of the Internal Revenue Code of 1986; · representing minimum required distributions from an Individual Retirement Account or other retirement plan to a shareholder who has attained the age of 70 ½; · of Shares that were reinvested within 120 days of a previous redemption; · of Shares held by the by Directors, Trustees, employees, former employeesand sales representatives of the Fund, the Adviser, the principal underwriter and their affiliates, employees of any investment professional that sells Shares according to a sales agreement with the principal underwriter, by the immediate family members of the above persons, and by trusts, pension or profit-sharing plans for the above persons; · of Shares purchased through a financial intermediary that did not receive an advance commission on the purchase; · of Shares purchased with reinvested dividends or capital gains; · imposed by the Fund when it closes an account for not meeting the minimum balance requirements; and · of Shares which were purchased pursuant to an exchange privilege if the Shares were held for the applicable CDSC holding period. 4.Special Offer Program [NOTE: The 30 month CDSC period connected with of this program expired in September of 2002] During the Special Offer Program which took place in March, 2000, the sales load was waived on purchases of Class A Shares of Federated Aggressive Growth Fund, Federated Communications Technology Fund, Federated Large Cap Growth Fund, and Federated International Small Company Fund (the "Special Offer Funds").Instead, the principal underwriter paid an advance commission of 2.00% of the offering price of the Special Offer Funds to intermediaries participating in the Special Offer Program.Class A Shares purchased through this Special Offer were subject to a CDSC of 2.00% on redemptions which occurred within 30 months after the purchase, which amount was to be paid to the principal underwriter in consideration for advancing the commission to intermediaries.Class A Shares of the Special Offer Funds purchased during the Special Offer Program could be exchanged with Class A Shares of other Special Offer Funds with no imposition of a sales load or CDSC fee.Class A Shares of the Special Offer Funds purchased during the Special Offer Program which were exchanged for Class A Shares of other Funds during the 30 month CDSC period incurred the CDSC fee upon redemption.However, no sales load was charged for such an exchange. 5.Redemption Fee For purposes of Rule 11a-3 under the Act, any redemption fee received upon the redemption or exchange of Class A Shares will be applied to fees incurred or amount expended in connection with such redemption or exchange.The balance of any redemption fees shall be paid to the Fund. A Fund shall waive any redemption fee with respect to (i) non-participant directed redemptions or exchanges involving Class A Shares held in retirement plans established under Section 401(a) or 401(k) of the Internal Revenue Code (the “Code”), custodial plan accounts established under Section 493(b)(7) of the Code, or deferred compensation plans established under Section 457 of the Code; and (ii) redemptions or exchanges involving Class A Shares held in plans administered as college savings programs under Section 529 of the Code. SCHEDULE OF FUNDS OFFERING CLASS A SHARES The Funds set forth on this Schedule each offer Class A Shares on the terms set forth in the Class A Shares Exhibit to the Multiple Class Plan, in each case as indicated below.The 12b-1 fees indicated are the maximum amounts authorized based on the average daily net asset value.Actual amounts accrued may be less. 1.CLASS A SHARES SUBJECT TO THE BASIC LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Equity Funds Federated Capital Appreciation Fund 0.05% None Federated Clover Small Value Fund 0.05% None Federated Clover Value Fund 0.05% None Federated Global Equity Fund 0.05% None Federated InterContinental Fund 0.05% None Federated International Strategic Value Dividend Fund 0.05% None Federated Kaufmann Fund 0.25% None Federated Kaufmann Large Cap Fund 0.25% None Federated Kaufmann Small Cap Fund 0.25% None Federated Market Opportunity Fund 0.05% None Federated Mid-CapGrowth Strategies Fund None None Federated Prudent Bear Fund 0.05% None Federated Strategic Value Dividend Fund 0.05% None Federated Equity Income Fund, Inc. 0.05% None Federated Income Securities Trust Federated Capital Income Fund None None Federated Muni and Stock Advantage Fund 0.05% None Federated Prudent DollarBear Fund 0.05% None Federated Real Return Bond Fund 0.05% None Federated MDT Series Federated MDT All Cap Core Fund 0.05% None Federated MDT Balanced Fund 0.05% None Federated MDT Large Cap Growth Fund 0.05% None Federated MDT Small Cap Core Fund 0.05% None Federated MDT Small Cap Growth Fund 0.05% None Federated Managed Allocation Portfolios Federated Balanced Allocation Fund 0.05% None Federated Stock and Bond Fund None None Federated World Investment Series, Inc. Federated International Small-Mid Company Fund 0.25% 2% on shares redeemed or exchanged within 30 days of purchase Federated International Leaders Fund 0.05% None 2.CLASS A SHARES SUBJECT TO THE FIXED INCOME LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Fixed Income Securities, Inc. Federated Strategic Income Fund None None Federated Government Income Securities, Inc. 0.05% None Federated High Income Bond Fund, Inc. None 2% on shares redeemed or exchanged within 90 days of purchase Federated Income Securities Trust Federated Unconstrained Bond Fund 0.05% None Federated Fund for U.S. Government Securities None None Federated International Series, Inc. Federated International Bond Fund 0.25% None Federated Investment Series Funds, Inc. Federated Bond Fund 0.025% None Federated Municipal Securities Fund, Inc. None None Federated Municipal Securities Income Trust Federated Municipal High Yield Advantage Fund 0.05% None Federated New York Municipal Income Fund 0.05% None Federated Ohio Municipal Income Fund 0.05% None Federated Pennsylvania Municipal Income Fund 0.05% None Federated Total Return Series, Inc. Federated Total Return Bond Fund 0.25% None Federated World Investment Series, Inc. Federated International High Income Fund 0.05% None 3.CLASS A SHARES SUBJECT TO THE MODIFIED FIXED INCOME SALES LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Income Securities Trust Federated Short-Term Income Fund 0.50% None Federated Short-Intermediate Duration Municipal 0.25% None 4.CLASS A SHARES SUBJECT TO THE MONEY MARKET LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Money Market Obligations Trust Federated Liberty U.S. Government Money Market Trust None None 5.CLASS A SHARES SUBJECT TO THE ULTRASHORT BOND LOAD SCHEDULE Multiple Class Company Series 12b-1 Fee Redemption Fee Federated Fixed Income Securities, Inc. Federated Municipal Ultrashort Fund 0.25% None Federated Income Securities Trust Federated Floating Rate Strategic Income Fund 0.10% None Federated Institutional Trust Federated Government Ultrashort Duration Fund 0.25% None Federated Total Return Series, Inc. Federated Ultrashort Bond Fund 0.30% None 6.CLASS A SHARES NOT PARTICIPATING IN THE LARGE TICKET PURCHASE PROGRAM Multiple Class Company Series Federated Fixed Income Securities, Inc. Federated Municipal Ultrashort Fund Federated Income Securities Trust Federated Short-Term Income Fund Federated Institutional Trust Federated Government Ultrashort Duration Fund Federated Short-Intermediate Duration Municipal Trust Federated Total Return Series, Inc. Federated Ultrashort Bond Fund
